ORDER
Defendant-appellant Melvin Logan has appealed the district court’s order of August 19, 1999, denying his two motions to withdraw his guilty pleas. Despite his claim on appeal that the facts before the district court were so compelling as to require that this court vacate and set aside his guilty pleas, Logan failed to file a transcript of the hearing on his motions to withdraw his guilty pleas with this court.1
Rather than immediately enforcing the harsh penalty of dismissing his claim for failing to file a transcript, we issued an order on October 19, 2000, stating that Logan had two weeks to obtain a copy of the transcript and provide it to this court. The deadline has passed and Logan has failed to comply with this court’s directive. Because Logan has failed to comply with Federal Rule of Appellate Procedure 10(b)(2) and our order of October 19, 2000 (despite this court giving Logan more than two months to comply), his appeal is
DISMISSED.

. In failing to provide this court with a transcript, Logan violated Rule 10(b)(2) of the Federal Rules of Appellate Procedure, which provides: "If the appellant intends to urge on appeal that a finding or conclusion is unsupported by the evidence or is contrary to the evidence, the appellant must include in the record a transcript of all evidence relevant to that finding or conclusion.” A violation of Rule 10(b)(2) of the Federal Rules of Appellate Procedure is grounds for forfeiture of a claim. Gramercy Mills, Inc. v. Wolens, 63 F.3d 569, 573-74 (7th Cir. 1995).
* After an examination of the briefs and the record, we have concluded that oral argument is unnecessary, and the appeal is sub-*504milted on the briefs and the record. See Fed. R.App. P. 34(a); Cir. R. 34(f).